 In the Matter Of JOSEPH R. OsHERENKO AND TIIE C. .iFORNIAN MAGA-ZINE, INC., E`AfPLOYERSandLos ANGELES NEWSPAPER GUILD, C. I. 0.,PETITIONER.Case No. 21-B-3437.-Decided October 24,1946Mr. Irvin $talmaster,of Los Angeles, Calif., for the Employers.Katz, Gallagher d Margolis, by Mr. John W. Porter,of Los Angeles,Calif., for the Petitioner.Mr. Conrad A. Wickham, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at LosAngeles, California, on July 18 and 10, 1046, before Charles M. Ryan,h earing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSJoseph R. Osherenko, an individual, is engaged in Los Angeles, Cali-fornia, in the production of two trade magazines known as the Cali-fornia Stylist and the California Alen's Stylist.The California Styl-ist is circulated to the ladies' garment trade at the rate of 8,000 copiesper month, of which 75 percent goes to points outside the State ofCalifornia.The California Men's Stylist is circulated bimonthly tothe men's clothing trade at the rate of 3,500 copies, of which 80 percentis sent to points outside the State.Substantial quantities of publica-tion materials for the two magazines, and from 30 to 50 percent of theadvertising matter, are obtained from sources outside the State.The Californian Magazine, Inc.,' a California corporation withoffices in Los Angeles, California, is engaged in the production of aISometimes referred to hereinafter as the "Corporation."71 N. LR. B., No G3.418 JOSEPH R. OSHERENKO419consumer magazine known as The Californian.Of the magazine'smonthly circulation of 100,000 copies, 80 percent is sent to points out-side the State of California.Fifty percent of its advertising isobtained from outside the State.We find that Joseph R. Osherenko and The Californian Magazine,Inc., are each engaged in commerce within the meaning of the NationalLabor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TILE APPROPRIATE UNITThe Petitioner seeks a unit of all editorial, art, and photographicemployees of the California Stylist, the California Men's Stylist 2 andThe Californian, including managing editors, fashion editors, and artdirectors, but excluding the fashion coordinator.The Employers op-pose this request contending as to the scope that only separate unitsfor each Employer are appropriate, and as to composition that suchunits should consist of all departments, and should exclude as super-visory not only the fashion coordinator, but also the managing editorsof the Men's Stylist and The Californian, and the fashion editors andart directors of the Women's Stylist and The Californian, whom Peti-tioner would include.There is no bargaining history with respect to either Employer.Joseph R. Osherenko, in addition to being the owner of the twostylistmagazines, is president of, and holds the controlling interestin, the Corporation, which is devoted to the publication of The Cali-fornian.He is also the editor of all three magazines.The Corpora-tion itself was formed in early 1946.At that time Osherenko ex-panded his facilities somewhat, and the Corporation set up its opera-tions on the same premises with Osherenko, with the result that both2Hereinafter referred to respectively as the "women's Stylist" and the "Men's Stylist,"and collectively as the "stylist magazines " 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDentities have since that time been sharing the same editorial and pub-lication offices where the material for each magazine is writtenand assembled. In addition, the office staff, bookkeeper, and thesecretary and office manager of the stylist publications have beenserving the Corporation.The magazines published by Osherenko and the one published bythe Corporation are so related in subject matter and are keyed to eachother in such a way as to call for very close coordination between bothpublishers.Thus, the stylist magazines are designed to reach the buy-ers of the men's and women's garment trade, while The Californian isintended to reach the consumers in the retail market. In keeping withtheir respective purposes of promoting sales to their subscribers ofproducts treated, editorial presentation of the various fashion itemsis planned to appear first in the trade publications and later in the con-sumer magazine, so as to coincide with their anticipated appearanceon the producer and consumer markets. In fact, to insure timelypromotion of fashion n7-laterfal as between trade and consumer maga-zines, a fashion coordinator supervises the editorial treatment of thefashion items.3The assembling and writing of the content materialfor the three magazines are performed by the employees of the editorialdepartment, who work closely with art and photographic personnel toproduce the final items.To achieve the desired fashion results mosteffectively, editorial employees are assigned specialized fields in thegarment industry, such as millinery, leather and riding goods, etc., andare charged with obtaining and preparing material for both the tradeand consumer magazines. In addition to their fashion work, theyalso frequently handle "feature" assignments. Individual assign-ments in both fashion and feature work are generally made by eitherthe fashion, feature or managing editors of the respective magazinesto editorial, art, and photographic employees without regard to pre-vailing pay-roll lists.And vacations for all editorial personnel arescheduled by the managing editor of The Californian, with due regardfor the needs of all three magazines.With the exception of the advertising department,' the same com-mon coordination of activities for the three publications persists inthe other departments of the two Employers.Despite fairly equaldistribution of personnel to the respective pay rolls of the stylist andconsumer magazines, these designations, except for the top positions,appear to be purely arbitrary rather than indicative of the magazinefor which a particular employee is working.There has been no at-'Although the editorial work fory,the Men's Stylist is performed exclusively by threemale employees-the managing editor, art director, and one editorial writer, its activitiesare similarlycoordinated with those of The Californian.Separate sales personnel are employed by each entity because of the different marketscatered to by the stylist and consumer publications.Matter of Hudson Knitting Mills,Inc.,56 N. L R. B. 1250. JOSEPH R. OSHERENKO421tempt to separate duties or even to keep separate accounts of the workperformed by an individual for the respective publications.Althoughadditional editorial personnel was hired by each entity with the incep-tion of The Californian-a new magazine-these individuals have.worked for both Osherenko and the Corporation.The identity of thesame personnel with all operations, and the intermingling of theirservices, is further borne out by the appearance of many of them onthe mastheads of all three magazines. Indeed, this close integrationof functions makes it difficult to admeasure the amount of work per-formed by them for the respective magazines, or to discern any distinctline of supervision.It is also clear that Osherenko, in his capacityof common editor and publisher, not only exercises complete editorialand financial control over each publication, but asserts ultimate super-vision over all their employees and dominates the labor policiesconcerning them.In view of the foregoing, and particularly the close coordinationbetween all departments of Osherenko and the Corporation in the pro-duction of the three magazines, we are persuaded that the operationsof these two entities are conducted and controlled as a single enter-prise.5We, therefore, find that Osherenko and the Corporation con-stitute a single employer of the employees in issue within the meaningof Section 2 (2) of the Act.As noted above, there is no history of bargaining affecting theseoperations, and the employees sought herein work in close proximityto one another, and have closely integrated anad coordinated dutieswhich relate primarily to the editorial phase of the operations of bothOsherenko and the Corporation. In addition, the Petitioner seeksto represent only these employees.Under all the circumstances weare persuaded, contrary to the contention of Osherenko and the Cor-poration, that the employees in the editorial, art, and photographicdepartments of both entities constitute a cohesive group which mayfunction together for collective bargaining purposes.6There remains for consideration, the issues concerning certain em-ployees alleged to be supervisory.Fashion coordinator:Petitioner would exclude this employee assupervisory.She is Osherenko's assistant and has policy-makingauthority with respect to the fashion items appearing in the Women'sStylist and The Californian.The fashion editors of these two maga-zines are directly responsible to her.It also appears that she is in aposition effectively to recommend changes in the status of other em-5Although liar Osherenko testified that he intended to have a completelyseparate stafffor The Californian,this is not presently a fact, and is too speculative a proposition uponwhich to base a presentunit determination.6Matterof George W. PrescottPublishingCompany, Inc,64 N. L RB. 1390. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees.We find her to be a supervisory employee within our custom-ary meaning of that term, and shall exclude her from the unit.Managing Editors of The Californian and the Men's Stylist:In ad-dition to his editorial duties, the managing editor of The Californian,although a new employee, is expected in the future to have authorityto interview and hire and discharge personnel in the same manner ashis predecessor.The managing editor of the Men's Stylist has thisauthority presently. In view of their supervisory functions, we shallexclude these employees from the unit.Fashion Editors of The Californian and the Womens Stylist:Thesetwo employees make assignments to the members of the editorial staff,report on the quality of their work to Osherenko,' and can make effec-tive recommendations with respect to the hiring and discharging ofstaff personnel.We shall also exclude them from the unit.Art Directors of The Californian and the Women's Stylist:Thesetwo employees have authority over the art staff personnel similar tothat of the fashion editors with respect to their subordinates.Accord-ingly,we shall also exclude them from the unit as supervisoryemployees.We find that all employees in the editorial, art, and photographicdepartments 7 of the Employers at their offices in Los Angeles, Cali-fornia, excluding the fashion coordinator, the managing editors of TheCalifornian and the California Men's Stylist, the fashion editors andart directors of The Californian and the California Stylist, and all orany other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTIONOF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Joseph R. Osherenko,and TheCalifornian Magazine,Inc., both of Los Angeles,California,an elec-tion by secret ballot shall be conducted as early as possible,but notlater thanthirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the Twenty-first Region, acting in this matter as agent for the National LaborRelations Board and subject to Sections 203.55 and 203.56, of NationalLabor Relations Board-Rules and Regulations-Series 4, among theemployees in the unit found appropriate in Section IV, above, whoT This description includes Virginia Scallon, whom Petitioner sought to exclude as apart-time employee.It is clear from the record that Scallon is a full-time editorial'a rater. JOSEPH R. OSHERENKO423were employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by Los AngelesNewspaper Guild, C. I. 0., for the purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.